                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

HARRIET W. HARMON,

               Plaintiff,

v.                                            Civil Action No. 4:19-cv-00090- JMV

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

                                             ORDER

       BEFORE THE COURT is Plaintiff’s Petition for Award of Attorney Fees Under the

Equal Access to Justice Act [22]. For the reasons stated in Plaintiff’s petition, and hearing no

objection from Defendant, it is hereby ORDERED that Plaintiff’s petition for attorney fees under

the Equal Access to Justice Act is GRANTED, and Plaintiff is awarded $7,301.36 in attorney

fees. Pursuant to Astrue vs. Ratliff, 130 S. Ct. 2521, 2524 (2010), the check should be made

payable to Plaintiff and mailed to Plaintiff’s Counsel.

       SO ORDERED this 30th day of March, 2020.



                                                      /s/ Jane M. Virden
                                                      United States Magistrate Judge
